OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that the instant correspondence is a Non-Final Office Action which is subsequent to the Non-Final Office Action filed 15 September 2020. Any objection previously set forth in the Non-Final Office Action filed 15 September 2020 and not repeated herein is withdrawn.

Response to Amendment
The Amendment filed 25 November 2020 has been entered. New claims 23-25 have been added. As such, claims 1, 2, and 4-25 are pending, claims 16-21 have been previously withdrawn, and claims 1, 2, 4-15, and 22-25 are under consideration and examined on the merits. It is noted that new grounds of rejection are set forth herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over C.B. de Ganahl (US 3,522,122; “de Ganahl”) (previously cited), in view of Nakamura (US 2004/0175521; “Nakamura”) (previously cited).
Regarding claims 1, 4, and 6, de Ganahl discloses a method of forming a plastic pipe [col 1, 36-43]. The method comprises first wrapping a plastic tape around a mandrel to form an inner liner of the pipe [col 2, 25-40, 68-72; col 3, 1-3], wherein the plastic tape is wrapped about the mandrel in an overlapping configuration [Figure 1, instance 10]. The inner liner is impervious [col 3, 63-64], meaning it does not allow fluids 
Next, a textile scrim is wrapped around the inner liner. Thereafter, glass fibers impregnated with an uncured thermosetting liquid polymer (i.e., thermosetting resin) are wrapped around the textile scrim in an overlapping configuration [col 3, 1-25; Figure 1, instance 13]. The resin-impregnated glass fibers are wrapped to form two layers, the pitch of the fibers (direction of the helical wrap) in one layer being opposite in direction to that of the other layer [col 3, 16-22; Figure 1, instances 13] (claim 4, wrapping a second resin-infused fabric material over the first resin-infused fabric material; claim 6, wrapping second resin-infused fabric material over the first resin-infused fabric material in an opposite rotational direction about the mandrel than a rotational direction that the first resin-infused fabric material was wrapped). The thermosetting liquid polymer can be, inter alia
An outer plastic covering/sheath is wrapped around the outermost layer of resin-impregnated glass fibers in an overlapping configuration, wherein said outer plastic covering/sheath forms an impervious outer covering [col 2, 48-50; col 3, 33-35; Figure 1, instance 16; Figure 2, instance 24; col 4, 13-17], of which, for the same rationale set forth above, reads on the claimed outer material being airtight. 
Further, de Ganahl discloses that the plastic tapes preferably are blended with a crosslinking catalyst or monomer for crosslinking the liner (formed from the tapes) to the thermosetting polymer of the resin-impregnated glass fiber layers [col 3, lines 48-51]. The plastic materials are then heated to cure the thermosetting liquid polymer and crosslink the other layers thereto [col 3, lines 52-56], wherein heating can be carried out by rapidly circulating hot air [col 6, lines 10-12]. 
de Ganahl is silent regarding the outer plastic covering/sheath being transparent, and is also silent regarding directing ultraviolet energy through the outer tape layer toward the (thermosetting) resin impregnated glass fiber layer to cure the thermosetting resin.
Nakamura discloses a photo-cured hollow tubular structure and a method of producing said structure [Title; Abstract; Figures 1 and 2; 0004]. The tubular structure comprises an internal bag layer, a base material layer superposed on the external surface of the internal bag layer, said base material layer impregnated with a photo-curing resin, and an outer layer superposed on the external surface of the base material layer, said outer layer having transparency [0016-0020, 0052, 0057]. The base material layer also comprises reinforcing fibers, wherein the fibers are impregnated with the photo-curing resin [0021, 0054]. The tubular structure has a long, hollow, cylindrical, 
de Ganahl and Nakamura are both directed toward fiber-reinforced pipes and methods of producing said pipes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the photo-curing epoxy or polyester resin, taught by Nakamura, as the liquid polymer for the impregnated glass fibers of the plastic pipe of de Ganahl, to have utilized an outer tape layer that would have been transparent to UV energy (light), taught by Nakamura, and to have cured the photo-curing resin which impregnates the glass fibers by directing UV energy, such as sunlight, through the outer transparent (tape) layer toward the resin impregnated glass fiber layer, also taught by Nakamura, rather than through heat-curing, in order to have reduced the overall cost and energy consumption of the production method for forming the plastic pipe by eliminating the requirement for the generation and application of heat to cure the resin of the impregnated glass fiber layer (see MPEP 2143(I)(G)). 
The method of forming the plastic pipe of modified de Ganahl would have comprised all of the features set forth above where the resin that impregnates the glass fibers would have been a photo-curing epoxy or polyester, the outer covering/sheath 
Regarding claims 2 and 5, it is noted that Applicant’s specification does not disclose any criticality regarding the limitations of claims 2 and 5 – directing energy around the first and/or second resin-infused fabric material prior to wrapping the outer air-tight transparent material over the fabric material(s). In light of the proposed modification to the de Ganahl reference set forth above, and in the absence of any evidence of criticality or objective evidence to the contrary, it would have been well within the ambit of one of ordinary skill in the art to have directed energy (e.g., ultraviolet/sunlight, heat) around the resin impregnated glass fiber layer(s) prior to wrapping the outer layer thereon in order to pre-cure said photo-curing resin based on a predetermined time which it would take the photo-curing resin to fully cure. In other words, one of ordinary skill in the art would have been able to identify that if the photo-curing resin takes a (relatively) long time to cure, it would have been advantageous to initiate the cure before wrapping the outer tape so as to wrap the outer tape around the resin-impregnated fibers as said layer is curing, in order to reduce the overall amount of production time (see MPEP 2143(I)(G)). 
Additionally or alternatively, given that the method for producing the plastic pipe of modified de Ganahl, set forth above, is presumably not conducted in total darkness (e.g., in a manufacturing plant with all the lights off, in a specific dark room), it therefore logically follows that at least some amount of light, whether artificial or natural, impinges 
Regarding claim 7, modified de Ganahl discloses that after the resins have been completely cured, the resulting pipe is removed from the mandrel by sliding it therefrom [col 3, lines 55-60].
Regarding claim 15, given that the outer covering/sheath of modified de Ganahl is transparent to UV energy, as set forth above, it logically follows that it is transparent to all UV energy, including energy in the wavelength range of between 380 and 410 nanometers, of which reads on the limitations of claim 15, as claim 15 does not exclude the material from being transparent to UV energy at wavelengths outside of the range claimed.

Claims 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over de Ganahl in view of Nakamura as applied to claims 1 and 7 above, and further in view of Barrett (US 2018/0186102; “Barrett”) (previously cited).
Regarding claims 8, 9, and 11-13, modified de Ganahl discloses the method of manufacturing the plastic pipe, set forth above in the rejection of claims 1 and 7 under 35 U.S.C. 103. The aforementioned method is utilized to form a finite length of pipe on a mandrel, e.g., a segment of pipe.
Modified de Ganahl is silent regarding the method of producing the plastic pipe being continuous.
Barrett discloses a pipe forming assembly (hereinafter “assembly”) and method for forming a continuous length of pipe [Abstract; 0001, 0010]. The assembly comprises a former, i.e., a mandrel, that may be circular or of other polygonal cross section, can have any suitable length and diameter, and may be formed from, inter alia, stainless steel [0011, 0042-0046]. The assembly further comprises at least one applicator, preferably at least two applicators, for applying material about the former, the applicator being movable relative to the former while applying material to form the pipe [0012, 0014]. The applicator is a winding apparatus configured to wind material about the former for forming the pipe [0017]. The materials can be any suitable material, including fibrous materials impregnated with thermosetting resins [0018, 0020], and the winding apparatus allows for any wrap angle relative to the former [0019]. The applicator (winding apparatus) is configured to rotate about the former for winding said material about the former to form the pipe [0023, 0024, 0066] and is also configured to move along the length of the former (the longitudinal axis of the pipe thus formed) [0053, 0058, 0060]. The configuration and movement thereof of the applicator(s) allows for overlapping of materials [0067]. The assembly may also further comprise a curing unit configured with the applicator(s) to cure the material that forms the pipe with, inter alia, ultraviolet energy [0080-0083]. The assembly, including the former, can be positioned in a vertical orientation [0095, 0139; Figure 5], which allows for direct placement of the pipe in the field of use, where one of ordinary skill in the art recognizes that the pipe exits (i.e., slides off of) the former and is placed (e.g., inserted) in said field of use via an opening that exists in the platform/carriage of the pipe forming assembly [0138, 0139; Figure 5]. Barrett teaches that the assembly and method allow for the rapid formation of 
Modified de Ganahl and Barrett are both directed toward the method of forming a pipe by wrapping material, including resin-impregnated fibers, around a mandrel and sliding the pipe thus formed off of the mandrel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of manufacturing a plastic pipe of modified de Ganahl by forming the plastic pipe in a continuous process, as taught by Barrett, and by utilizing the pipe forming assembly and method taught by Barrett to do so, in order to rapidly form a continuous length of the plastic pipe having any density or thickness, on-site, rather than being limited to production of finite length of pipe(s) at a facility away from the relative site, thus eliminating the need and costs associated with transporting and assembling piping segments of finite length to/at the site. It also would Additionally or alternatively, it would have been obvious to do so as the courts have held that making batch processes continuous is obvious (see MPEP 2144.04(V)(E)). 
The method of manufacturing the plastic pipe of modified de Ganahl would have comprised utilizing the pipe forming assembly/method taught by Barrett. Specifically, applicator(s) (winding apparatus) would have continuously wound the respective layers of material in overlapping fashion around the former by traversing the former in the longitudinal direction (length-wise), as well as rotating around the former, while continuously sliding the formed pipe off of the former, where the former would have been in the vertical orientation, and where the formed pipe would have slid off the former through an opening in the assembly. Since the pipe is produced continuously, with the formed portion being slid off of the bottom of the former as the applicators simultaneously wind material around the former (at a location other than where the formed pipe is being slid off of the former) to form the pipe, it reads on the limitations of claims 8 and 9, specifically sliding the cylinder portion toward the end of the mandrel while concurrently wrapping the inner air-tight material around the mandrel in claim 8, and sliding the cylinder portion in a downward direction toward the end of the mandrel in claim 9. Since the applicator (winding apparatus) travels along the longitudinal axis of the former, as well as rotates around the former to wind the material thereon, it reads on the limitations of claim 11. Since the winding may be paused to slide the formed pipe portion down from the former, it reads on the limitations of claim 12. Additionally or alternatively, regarding claim 12, it is noted that the production of a length of pipe, .

Claims 10 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over de Ganahl in view of Nakamura and Barrett as applied to claims 8, 9, and 11-13 above, and further in view of Lelarge et al. (US 2013/0087241; “Lelarge”) (newly cited).
Regarding claim 10, modified de Ganahl discloses the method of manufacturing the plastic pipe, set forth above in the rejection of claims 8, 9, and 11-13 under 35 U.S.C. 103. As set forth above, the pipe forming assembly which is utilized for (the method of) forming the plastic pipe would have been positioned vertically (see paragraph 27 above; Figure 5 of Barrett), as is required by claim 9, where the pipe slides off of the former and exits through an opening in the assembly. 
Modified de Ganahl is silent regarding the pipe forming assembly being positioned vertically over an opening in a platform 
Lelarge discloses a pipe for drawing up cold water for a marine thermal energy plant [Abstract; Figure 1; 0001]. Lelarge teaches that the marine thermal energy plant includes a floating platform which includes means for forming the cold water pipe [0002, 0029]. The floating platform is positioned in water that has a very significant depth corresponding to a large temperature differential (relative to the surface temperature) required for electricity production, such as between 600 and 1200 meters [0003, 0005, 0007, 0027-0029, 0031]. The cold water pipe can be formed from polyester or vinyl ester, and may include reinforcing fibers [0016, 0017, 0035], where said pipe may be formed via winding and crosslinking [0040]. Lelarge discloses that the pipe preferably has sections of differing densities, specifically decreasing densities from the lower end to the upper end [0015]. Lelarge does not disclose or suggest any specific methods or apparatus which are suitable for use as the means for forming the cold water pipe on the floating platform.
Modified de Ganahl and Lelarge are both directed toward methods and apparatus for forming continuously wound pipes from fiber-reinforced polymeric materials, as well as the pipes formed therefrom. Additionally, modified de Ganahl and Lelarge are both directed toward pipes which can be formed having differing densities along the length thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the pipe forming method and assembly of modified de Ganahl (as set forth above in paragraphs 22-27) as the pipe forming means included on the floating platform over water having a depth of from 600 to 1200 m, disclosed by Lelarge, as the pipe forming method and assembly of modified de Ganahl 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the pipe forming method and assembly of modified de Ganahl (as set forth above in paragraphs 22-27) as the pipe forming means included on the floating platform over water having a depth of from 600 to 1200 m, disclosed by Lelarge, as the pipe forming method and assembly of modified de Ganahl would have been recognized by one of ordinary skill in the art as suitable for forming continuously pipes formed via winding having varying densities along the length thereof (as taught by Barrett), as is required of the pipe disclosed by Lelarge. In other words, the pipe forming assembly and method of modified de Ganahl 
The method of manufacturing the plastic pipe of modified de Ganahl would have comprised all of the features set forth above, and would have further comprised the pipe forming assembly being positioned (vertically) on a platform in water having a depth of from 600 to 1200 m, where it logically flows that an opening would have been formed in the platform corresponding to the opening in the assembly which allows for the formed-pipe to slide off of the mandrel and into the body of water, thereby meeting the limitations of claim 10. 
Regarding claims 22-25, the rejection of claim 10 set forth above reads on the limitations of claims 22-25. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over de Ganahl in view of Nakamura as applied to claim 1 above, and further in view of B.M. Vanderbilt et al. (US 3,026,223; “Vanderbilt”) (previously cited) and J.W. Carter (US 3,700,519; “Carter”) (previously cited). Rossini (US 2013/0284037; “Rossini”) (previously cited) is relied upon as an evidentiary reference for claim 14.
Regarding claim 14
Modified de Ganahl is silent regarding the mandrel comprising a chrome-plated surface with a non-stick coating applied thereon that results in coefficients of both static and kinetic friction below 0.1.
Vanderbilt discloses a cylindrical hollow pipe formed by wrapping layers of rubber and resin-impregnated glass fiber reinforcement around a mandrel and then co-curing the layers to form a unitary product [col 1, line 65; col 4, lines 42-67]. The inner layer is formed from rubber, the intermediate layer is formed from resin-impregnated glass fibers, and the outer layer is formed from rubber [col 4, lines 42-67]. Vanderbilt teaches that the mandrel is steel with a chrome-plated outer surface [col 4, lines 47-50]. As such, Vanderbilt teaches that it is known in the art to use chrome-plated steel mandrels for pipe-forming applications comprising wrapping material layers on said mandrel.
Carter discloses a method for making fiber reinforced plastic pipe [col 1, lines 15-28; Figures 35-37, 42]. An axially fixed, hollow, rotatable mandrel is utilized for wrapping of the layers of the plastic pipe thereon, where the rotatable mandrel comprises a conveyor tube thereon which transports the pipe formed thereon downstream [col 27, lines 15-42]. Carter teaches that the mandrel can be coated with Teflon (tetrafluoroethylene polymer) to reduce friction between the mandrel and the conveyor tube [col 6, lines 30-44; col 27, lines 45-48]. As such, Carter teaches that mandrels can be coated with release agents such as Teflon to reduce the friction between the mandrel and an object or material traveling thereon (i.e., being removed therefrom). 
Modified de Ganahl, Vanderbilt, and Carter are all directed toward methods of forming fiber-reinforced plastic pipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a chrome-plated steel mandrel, taught by Vanderbilt, as the mandrel material of modified de Ganahl, as a chrome-plated steel mandrel would have been recognized within the art as a suitable mandrel material for fiber-reinforced plastic pipe forming applications (see MPEP 2144.07). 
It also would have been obvious to have coated the surface of the mandrel with Teflon, as taught by Carter, in order to reduce the friction between the surface of the mandrel and the material being formed or wrapped thereon so as to facilitate the removal of the pipe from the mandrel.
The method of forming the plastic pipe of modified de Ganahl would have comprised all of the features set forth above and would have further comprised the mandrel being a chrome-plated steel mandrel having a Teflon coating thereon, where one of ordinary skill in the art recognizes that Teflon is the tradename for polytetrafluoroethylene, of which has static and dynamic coefficients of friction of between about 0.045 and 0.050, as evidenced by Rossini [0072], thereby meeting the limitations of claim 14. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.
US 4,212,329 to Horton et al. – discloses a pipe construction for harnessing ocean energy for the conversion to electrical power [Abstract; Figures, col 1]; teaches that such pipes extend up to 4000 feet (approx. 1200 meters) into the 
US 4,116,009 to Daubin – discloses an underwater pipe for ocean thermal energy conversion (“OTEC”) [Abstract; Figures; col 2]; teaches polymeric and fibrous materials, in combination, suitable for forming the pipe [col 4, 6-28].
US 7,882,703 to Pellen – discloses a cold water pipe system for OTEC, capable of being assembled/disassembled/reassembled; teaches that such pipes extend to depths around 1000 meters [Abstract; Figures; col 1, 5-14].
US 2013/0098559 to Lelarge et al. – discloses a method of manufacturing a rigid cold water pipe for OTEC where the pipe is constructed through continuous filament winding conducted on the off-shore platform [Abstract; Figures; 0001-0003, 0014-0016, 0037, 0038].
US 2005/0277062 to McLean et al. – teaches curing underlying polymeric layers by transmitting UV radiation through transparent overlying polymeric layers [Full Document].

Response to Arguments
Applicant’s arguments, see Remarks filed 25 November 2020, pages 6-11, have been fully considered by the Examiner but are not found persuasive.
On pages 7-9 of the Remarks, with respect to the rejection of claim 1 under 35 U.S.C. 103 over de Ganahl in view of Nakamura, Applicant asserts that de Ganahl teaches away from the outer plastic covering/sheath being transparent because the outer plastic covering identified within the “Description of the Prior Art” section is “often used to provide protection against ultraviolet degradation of the plastic composition” [col 1, 72; col 2, 1-4], where the same phrase “outer plastic covering” is recited in the “Summary of the Invention” section, and as such, one of ordinary skill in the art would recognize the two recitations as one in the same and consider the outer plastic covering 
However, the Examiner maintains that the disclosure in the ‘Description of the Prior Art’ section of a function associated with a material does not constitute a disclosure of said function being required by the disclosed invention, and as such, does not constitute a teaching away from the modification as taught by Nakamura. In consideration of the cited portion of the MPEP, it is the Examiner’s position that one of ordinary skill in the art, upon a thorough reading of de Ganahl, would infer that the function of the outer plastic covering disclosed in the prior art section is not a requirement of the outer plastic covering, given that A), there is no explicit recitation of such requirement, and B) the grounds of rejection is based on a combination of references, and as such, the teachings of the secondary reference Nakamura must also be considered in light of the disclosure of de Ganahl, where Nakamura teaches the outer layer being transparent for the purpose of curing underlying layers via UV radiation transmission through the outer layer. In other words, given that there is no explicit requirement in de Ganahl that the outer plastic covering be non-transparent, in consideration of the aforesaid teachings of Nakamura, one of ordinary skill in the art could reasonably infer (again, given the disclosures/teachings of both cited references) that the outer plastic covering of de Ganahl is not
Applicant is directed to MPEP 2145(IV), which states that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. “Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. 
For the reasons set forth above, Applicant’s arguments are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/MCR/Examiner, Art Unit 1782  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782